Citation Nr: 9911746	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-34 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
functional bowel syndrome.

2.  Entitlement to a compensable evaluation for tinea 
versicolor of the back and chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION


The veteran served on active duty from August 1973 to August 
1975.  This appeal arises from March 1992 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In February 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a September 1998 rating action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran had gastrointestinal complaints during 
service, and a VA physician, who reviewed the entire record 
and recently examined the veteran has linked his current 
irritable bowel syndrome and gastroesophageal reflux disease 
to the inservice findings. 

3.  The medical evidence covering the period from November 
1991 to the present does not demonstrate any exfoliation and 
exudation as a result of the service connected tinea 
versicolor; the veteran has some small areas of tinea on the 
chest and back, both unexposed surfaces; the evidence does 
not show exfoliation, exudation, or itching involving an 
exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  Service connection for gastrointestinal disorders, 
diagnosed as irritable bowel syndrome and gastroesophageal 
reflux, is granted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).

2.  The criteria for a compensable evaluation for tinea 
versicolor since November 22, 1991, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Functional Bowel Syndrome Residuals

The veteran contends that he has chronic gastrointestinal 
disorders that are residuals of the functional bowel syndrome 
diagnosed during his period of service.  Service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The service medical records show that in June 1975 the 
veteran was seen with lower right quadrant pain.  In July 
1975, he was seen with lower abdominal stomach pains and 
headaches.  Gastroenteritis was noted.  The veteran was 
issued a profile for functional gastrointestinal disorder in 
July 1975.  He complained of lower abdominal pains again in 
August 1975.  The impression was deferred.  Discharge 
examination in August 1975 indicated probable functional 
bowel syndrome, incompletely worked up.  The veteran 
complained of stomach problems on the discharge examination.  

In October 1988, the veteran was seen with aching all over, 
fever, diarrhea, and queasy stomach.  Bronchitis was noted.  
In December 1988, internal hemorrhoids were found on rectal 
examination.  VA examination in February 1992 found only 
aerophagia.  Diverticulitis was diagnosed in August 1992.  In 
December 1992, a small hiatal hernia, with spontaneous 
gastroesophageal reflux was shown.  Hospitalization in August 
1993 resulted in diagnoses of gastroesophageal reflux and 
diverticulosis.  A private medical report dated in May 1993 
described treatment for ulcerative colitis, peptic ulcer, and 
erosive esophagitis.  

A December 1997 statement from the veteran's VA outpatient 
physician noted that the veteran reported gastrointestinal 
complaints dating back to his period of service, and that his 
current diagnoses were gastroesophageal reflux, and 
diverticulosis.  

An undated statement on American Legion stationery is of 
record from Nikita Tregubov, M.D., who is listed as a senior 
medical consultant.  Dr. Tregubov stated that he has 
thoroughly reviewed the service medical records and VA 
medical records, and that the veteran currently has hiatal 
hernia with gastroesophageal reflux, bulbar duodenitis, 
colonic diverticula, and chronic hepatitis.  He further 
states that while on duty the veteran definitely had symptoms 
compatible with gastroesophageal reflux as well as 
diverticulitis.  Dr. Tregubov then stated that it was his 
medical opinion that the symptoms present while the veteran 
was on duty are also seen in the diagnoses he has now, and 
that it is as likely as not that the veteran had the initial 
stages of these problems while on active duty, and that they 
are related to the current diagnoses.

Pursuant to the Board's remand, a VA gastrointestinal 
examination was conducted in May 1998.  The examiner reviewed 
the claims folder, including the service medical records.  
The veteran reported constipation, which he said had been 
chronic since he was on active duty.  He stated that he had a 
bowel movement approximately every other day.  The veteran 
also complained of diarrhea once every two to three weeks.  
He described abdominal pain in the left lower quadrant and 
left upper quadrant, which improved after defecation.  The 
veteran reported a history of reflux disease since service.  
He was noted to have indigestion as well as nocturnal cough 
and halitosis.  The veteran reported a ten pound weight loss 
in the past year and chronic nausea.  On examination, there 
was no evidence of anemia or malnutrition.  Soft, depressible 
bowel sounds were present.  The assessment was: (1) 
gastroesophageal reflux disease, which the examiner noted was 
an active problem since the veteran was on active duty, and 
which may have explained his complaint of stomach problems on 
his service discharge examination; the veteran underwent a 
surgical procedure in 1992 which improved his symptoms of 
reflux by 80%, but it still appeared to be an active problem.  
(2) Irritable bowel syndrome, manifested by chronic 
constipation and chronic abdominal pain which improved after 
bowel movement.  The examiner stated that this had been an 
active problem since the veteran's active duty.  (3) 
Diverticulosis, which the examiner noted to be very mild, 
isolated and scattered, and was due to the veteran's dietary 
habits and unlikely to cause any of the veteran's 
symptomatology.  The examiner noted that is was unlikely that 
diverticulosis would have been present during service, since 
it is rare in a person as young as the veteran was during 
service.

The veteran had gastrointestinal complaints during service, 
and the VA physician, who reviewed the entire record and 
recently examined the veteran, has linked his current 
irritable bowel syndrome and gastroesophageal reflux disease 
to the inservice findings.  Based on the entire medical 
record, including the service medical records and the recent 
examination findings, the Board is of the opinion that the 
preponderance of the evidence establishes that the veteran 
has gastrointestinal disorders, diagnosed as irritable bowel 
syndrome and gastroesophageal reflux, which are residuals of 
his functional bowel syndrome noted in service.  Accordingly, 
service connection for gastrointestinal disorders, diagnosed 
as irritable bowel syndrome and gastroesophageal reflux, is 
warranted in this case.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998).





Tinea Versicolor

The service medical records show that the veteran was seen 
with tinea versicolor in 1975.  Service connection for tinea 
versicolor, back and chest, was granted in March 1992.  A 
noncompensable evaluation was assigned from November 22, 
1991.  The veteran contends that he is entitled to a 
compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The veteran's service connected tinea 
versicolor is evaluated as analogous to eczema under 
Diagnostic Code 7806.  The current noncompensable evaluation 
is appropriate where slight, if any, exfoliation, exudation, 
or itching, if on a nonexposed surface or small area, is 
shown.  A 10 percent evaluation requires a showing of 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  38 C.F.R. Part 4, Diagnostic Code 
7806 (1998).

A VA examination was conducted in February 1992.  The veteran 
reported a history of tinea versicolor since 1975, which had 
been treated unsuccessfully with Selsun Blue.  On 
examination, there was tinea versicolor involving the back 
and anterior chest region.  The impression was tinea 
versicolor.

An August 1993 outpatient record showed that the veteran was 
given a cream for tinea on the chest area.  In July 1997, the 
veteran was seen with complaints of continued rash on his 
chest and back.  On examination, a fine rash on the back and 
arms was noted.

A VA dermatologic examination was conducted in June 1998.  
The veteran reported that he had his skin condition year 
round.  He had tried a variety of topical medications and 
shampoos which had not helped.  On examination, he had some 
scattered ovoid, hyperpigmented lesions over the back and 
some much smaller, two to three millimeter lesions over the 
lateral buttocks.  There was a larger, two centimeter 
hypopigmented lesion on the right deltoid and also scattered 
over the mid chest.  There was no obvious scaling.  
Photographs showed the skin disorder to be barely visible.  
The examiner stated that this was tinea versicolor.  A biopsy 
report of the right back area indicated lichen sclerosis et 
atrophicus.

The medical evidence in this case does not demonstrate any 
exfoliation or exudation.  All of the medical evidence since 
1991 demonstrates only that the veteran has a rash involving 
areas of the back and chest; these are both unexposed 
surfaces and the actual surfaces involved appear to be small.  
The medical record simply does not show the evidence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area that is required for a compensable 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7806 (1998).

Accordingly, the Board finds that the veteran is not entitled 
to a compensable evaluation for tinea versicolor at any time 
from November 1991 to the present.  38 C.F.R. Part 4, Code 
7806 (1998).  In this regard, see Fenderson v. West, U.S. 
Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 1999) (at the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found).  The facts in this case do not raise a reasonable 
doubt which could be resolved in the veteran's favor. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

The schedular evaluations are adequate to compensate the 
veteran's skin disorder.  This is not an exceptional case 
where the schedular evaluations are shown to be inadequate.  
It does not present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for gastrointestinal disorders diagnosed 
as gastroesophageal reflux disease and irritable bowel 
syndrome is granted.

A compensable evaluation for tinea versicolor of the back and 
chest is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

